Opinion by
Judge Pryor:
fin this case the issues were fully made up at the April term, and at the October term following the cause was submitted. No preparation, whatever, had been made in the case, and when an affidavit was filed that the order of survey had not been executed, it did not appear that any order had ever been obtained; at least, this record fails to show the existence of such an order, or any sort of diligence in preparing for the trial. The appellant might have dismissed his case without prejudice when the court declined to continue it, but, instead of doing this, saw proper to submit on bill and answer. There was a denial of appellant’s title and possession, and not only so, but there was a novel assignment by the appellees in which they set forth the boundary of the land of which they were the owners and in possession, and alleged that the trespasses said to have been committed were the cutting c|f timber within that boundary. In the absence .of any sort of dili*756gence of the appellant, we are not authorized to reverse the judgment for further preparation.

H. C. Eversole, for appellant.


Jno. L. Scott, J. M. Unthank, for appellees.


Judgment affirmed.